DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 13-23, and the species comprising the panel of markers PPP5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1, and MED8 in the reply filed on 09/17/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that a serious burden exists to examine all of the alleged species together. Specifically, Applicant argues that the Examiner has not provided reasons to show the examination of all the species together would impose a serious burden. No arguments have been specifically advanced regarding the groups of invention prior to the species election. 
Applicant’s argument regarding the traversal of the species is not found persuasive because Applicant’s argument that there is no undue burden is referring to the requirement to demonstrate search burden that pertains to applications filed under 35 U.S.C. 111(a) (see MPEP 801). There is no corresponding requirement to demonstrate search burden in applications filed under 35 U.S.C. 371. In the present case, the application is a national stage application, and the 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 and 24 (claim 17 recites at least one marker sequence selected from the group SEQ ID NO: 52-104 and/or 156-208, the panel comprising the elected markers includes markers outside of these recited sequences) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups of invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/17/2021.
Claims 13-16 and 20-23 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2017/064728, filed 06/15/2017. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No. 16174672, filed on 06/15/2016 in Germany.

Information Disclosure Statement
The information disclosure statements (IDS) filed 12/20/2018 and 03/19/2019 have been considered, initialed and are attached hereto.

Specification
The disclosure is objected to because of the following informalities: Page 33 of the originally filed specification appears to contain a typographical error, as page 33 recites “Panel 1 in Table 5 contains a combination of 10 markers which can be used selectively to identify patients who likely will not respond to MTX therapy”. It appears that “Panel 1” as recited at page 33 should read as “Panel 2” in order to be consistent with the data at Table 5 and discussion at page 32. Page 32 indicates that Panel 1 of Table 5 contains a combination of 11 antigen markers which can be selectively used to identify patients who will likely respond to MTX therapy (this disclosure at page 32, which contradicts page 33, is consistent with what is actually shown at table 5). It appears at Table 5 that the 10 antigen panel shows markers that indicate one will likely NOT respond to MTX therapy are the antigens of panel 2 (not panel 1).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 13-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of predicting that a rheumatoid arthritis patient will likely be a responder to treatment with methotrexate, the method comprising measuring in serum obtained from a subject with rheumatoid arthritis, serum autoantibody binding to each of a panel of autoantigens, the panel consisting of PPP5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1 and MED8, and upon detection of serum autoantibody binding to each of the autoantigens in the panel, indicating a subject is likely to respond to treatment with methotrexate, does not reasonably provide enablement for the method as claimed comprising managing therapy of a rheumatoid arthritis patient undergoing drug-based therapy with any therapeutic, the method lacking any specific method steps regarding the execution of the intended “managing” as recited at the preamble (no recited steps regarding determination that a subjects is or is not a responder, and no steps which amount to performing an action that would amount to “managing” their therapy”).  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In making a determination as to whether an application has met the requirements for enablement under 35 U.S.C. 112, paragraph a, the courts have put forth a series of factors. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors that may be considered include (1) The breadth of the claims, (2) The nature of the invention, (3) The state of the prior art, (4) The level of ordinary skill in the art, (5)The level of predictability in the art, (6) The amount of direction provided by the inventor, (7) The existence of working examples, and 
In the present case, the nature of the invention is directed to the methods of managing therapy based on a subject’s status as a likely to respond or not respond to a drug-based therapy (in particular regarding the elected panel of markers, the invention is drawn to a method of determining a patient will likely respond to treatment with methotrexate, see Table 5). 
Regarding the amount of direction provided by the inventor and the existence of working examples specific to Applicant’s elected panel of biomarkers, see specifically Examples 2 and 3, paras [0114]-[0123] of the original specification (referring to the PG Publication). Applicant’s specification supports the elected panel comprising PPP5C, MRPl11, TRMO, ADAMTS13, DIP2C, CHD4, ALAS1, ZPR1, PDRG1 and MED8, measured in serum of those with rheumatoid arthritis, is the only panel of markers capable of indicating those subjects who will likely respond to therapy with methotrexate (see Table 5, Applicant reporting a sensitivity of 0.89 and a specificity of 0.72). Based on Applicant’s specification, it does not appear that other markers, in place of the elected panel, are capable of the recited intention (capable of managing by indicating if the subject is a likely to responder to MTX). 
The originally filed specification fails to provide guidance or working examples regarding how to manage the therapy of an RA subject undergoing any drug-based therapy, wherein responders and/or non-responders to the drug-based therapy are identified by an in-vitro diagnosis, characterized in that at least one marker sequence is selected from the group of SEQ ID NO. 1-208. The claim language at independent claim 13, as presently recited is not limited, for example to any specific drug-based therapy (notably, any drug-based therapy also encompassing therapies not necessarily specific for RA), and further as presently recited would 
See also as indicated above, the present claims (for example see claim 13) fail to recite any particular or specific actively performed method steps which amount to managing or determining that a subject is a likely a responder or not a responder. The recited claim language at the “wherein” clause merely indicates responders and/or non-responders are identified by in-vitro diagnosis, the language also fails to indicate what is encompassed by “characterised”. For example, there is no direction or guidance in the originally filed specification regarding the ability to “manage the therapy” based merely on the selection (as claimed) of at least one marker selected from SEQ ID Nos. 1-208.
	Further based on Applicant’s originally filed specification, it does not appear that the elected panel (autoantibody response to the panel) as indicated above (comprising the 11 autoantigens) extends to any and all drug-based therapies. In particular, the specification lacks direction and/or guidance regarding the use of the elected panel for any and all other drug based therapies (other than to indicate a subject likely will respond to methotrexate).  
	Additionally, regarding dependent claim 15, the claim further recites wherein the drug-based therapy comprises the drug methotrexate, azathioprine, sulfasalazine, chloroquine/hydroxychloroquin, leflunomide, cyclophosphamide, D-penicillamine or cyclosporine, characterised in that at least one marker sequence is selected from the group SEQ ID NO: 1-3 and/or 105-107, SEQ ID NO: 4-51 and/or 108-155. However, see as indicated the 
	Also regarding the predictability that the claimed SEQ ID Nos. 1-208 are capable, alone, of identifying responders and/or non-responders, it appears little is known in the prior art regarding the use of any one of (or any particular panel of) the recited SEQ ID Nos. for the management of drug-based therapy/therapies for RA patients (little is known regarding the claimed biomarkers for the purpose of indicating a subject is likely a responder and/or a non-responder to drug-based therapy). 
	Additionally regarding predictability in the art, see Teitsma et al., Comprehensive exploratory autoantibody profiling in patients with early rheumatoid arthritis treated with methotrexate or tocilizumab, PLOS ONE, 15(12), (2020), 12 pages, Teitsma et al. show higher than control levels of the marker ZRP1 in the non-responder group/population (see for example Figure 2, there reference sharing in common at least one author with the claimed inventors), whereas the present disclosure of the instant application refers to the marker as being indicative of those considered to be responders (Table 5 and para [0114] of the originally filed disclosure), thereby further attributing to the unpredictable nature of the claimed invention with respect to the elected species. 
As a result of the factors discussed in detail above, the specification does not enable one to predictably manage “the therapy of rheumatoid arthritis patients undergoing drug-based .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites “characterised in that at least one marker sequence is selected from the group of SEQ ID NO: 1-208”; the claim limitation is indefinite because it is not readily clear from the recited language if SEQ ID Nos. 1-208 are themselves markers that alone identify responders and/or non-responders (or rather if the recited “markers” are used/involved in the in-vitro diagnosis for identifying responders and/or non-responders. See as indicated previously 
Claim 13 recites the limitation "the therapy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim language is indefinite because “the therapy” is not previously recited at the claim.
	Claim 13 as recited suggests the marker sequences of SEQ ID Nos. 1-208 are all marker sequences capable of indicating a subject is a responder and/or a non-responder; however, based on the originally filed specification it appears that not all the recited markers are capable of both (for example capable of indicating a subject is a responder AND non-responder, as would be encompassed by the pending claim language). As such, it is unclear how the recited markers achieve the desired intended result of identifying a subject is a responder and/or a non-responder. For example, regarding the elected panel of PPP5C, MRPL11, TRMO, RAD50, ADAMTS13, DIP2C, CHD4, ALAS1 and MED8, based on the originally filed specification it appears these particularly recited markers are only markers that correlate (together at as a panel) with an indication that an RA subject is likely not to respond to the specific treatment, methotrexate. 
	Claim 14 recites “wherein patients resistant to the drug-based therapy are identified by an in-vitro diagnosis, characterised in that at least one marker sequence is selected…”. The claim language is indefinite because it does not clearly require steps to be performed as part of the method (or further clearly limit previously recited manipulative steps). The limitation “characterize” is merely describing the/a population of patients; the recited limitations do not give meaning and purpose to any recited manipulative steps (see as discussed the claim fails to 
	Similarly, regarding claims 15 and 16, the claims are further limiting the drug-based therapy, however it is also unclear whether the drug based therapy is the therapy the patient is already on (“managing the therapy of rheumatoid arthritis patients undergoing drug-based therapy”), or is the drug-based therapy for which the method is attempting to determine if the patient will exhibit response to (i.e., a different therapy from that which the patient is already on). 
	Claim 20 recites “the method…comprising further clinical decisions, such as altering the therapy, aborting the therapy, changing the drug, hospitalization”; the claim language is indefinite because it is not clear what specific manipulative, active method step claim 20 is further limiting. Additionally, the claim language is indefinite because “such as” suggests the limitations following this phrase are optional or exemplary. Limitations directed to examples and preferences lead to confusion over the intended scope of a claim (it is not clear if these limitations are limiting); as such, the metes and bounds of the claim scope are not clearly set forth.
	Regarding claims 21 and 23, see also “wherein responders and/or non-responders to the drug-based therapy are identified by means of an in vitro diagnosis, characterized in that up to twelve marker sequences are selected from the group SEQ ID NO: 1-208” similarly for the reasons as discussed above (claim 13) does not clearly impose additional, required steps to be performed as part of the recited method (the claim is not clearly performing a step of identifying responders and/or non-responders performed as part of the recited method).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) Claims 13-16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jalil et al., Rheumatoid arthritis: What have we learned about the causing factors?, Pak. J. Pharm. Sci., 29(2), (2016), p. 629-645.
Jalil et al. teach KIF5A as a confirmed biomarker associated with RA (see teaching KIF5A gene in association with RA, page 634, col. 1, para 1). 
When the present claims are given broadest reasonable interpretation, the claim merely characterizes a patient as being a responder and/or a non-responder to drug-based therapy by an in vitro diagnosis that associates the patient with at least one marker from the Group of SEQ ID Nos. 1-208. Jalil et al. is teaching genome wide studies and meta analysis (in vitro diagnosis) confirming RA is associated with the gene marker KIF5A (SEQ ID NO. 12), i.e., is teaching this gene marker sequence as a marker that indicates association (characterizes a patient) with RA, determined by in vitro diagnostics. The claim language does not require actively performing an in vitro assay (or any assay in particular) for the purpose of detecting one of said markers, or for 
As discussed previously above, the preamble of the claim recites that the method is a method for managing the therapy of rheumatoid arthritis patients undergoing drug-based therapy, however, there are no active method steps recited at the body of the claim which amount to “managing”. Rather the claims merely amount to characterization of those considered to be responders and/or non-responders. As a result, the limitations at the preamble merely recite the intended results of practicing the claimed method and fail to impose any active manner in which the method is conducted (the body of the method merely characterizing responders and/or non-responders). 
Nonetheless it is noted that Jalil et al. also teaches there are currently a variety of treatment options and drugs known in the prior art and available for treatment of RA, said options and drugs used to reduce for example, inflammation (page 637, col. 1, para 3). Jalil teach (at col. 1, para 3) that disease activity can be monitored if such treatments are properly administered, that drugs are prescribed as a combination therapy according to factors such as age, activity and course of disease, and response of the patient to the drug (see also page 637, col. 1, para 4, there are many available treatments starting with acetaminophen and aspirin to reduce inflammation and pain, NSAIDs, DMARDS, steroids, etc.).
As a result, although the preamble fails to impose meaningful limitation to the active steps of the method as presently recited (for the reasons as indicated above), it is also noted that Jalil does also address “managing the therapy” when the claim language is given broadest reasonable interpretation. Jalil does address the limitation “managing treatment” because Jalil teaches treating patients with RA by prescribing drugs as combination therapy according to 
Regarding claim 14, claim 14 recites an additional wherein clause, namely “wherein the patients resistant to the drug-based therapy are identified by an in-vitro diagnosis, characterized in that at least one marker sequence is selected from the group of SEQ ID NO: 1-3 and/or 105-107, SEQ ID NO: 4-51 and/or 108-1555, SEQ ID NO: 52-104 and/or 156-208”, and similarly as above fails to recite any limitations which amount to an actively performed method steps to be performed as part of the method. Claim scope is not limited by claim language that does not require steps to be performed. The limitation “characterize” is merely describing a population of patients; the recited limitations do not give meaning and purpose to any recited manipulative steps (see as discussed the claim fails to recite manipulative steps that are actively performed to achieve the intended purpose the method).
Regarding claims 15 and 16, see Jalil teach treating RA patients as discussed above, Jalil teach therapies including those claimed (e.g., methotrexate, sulfasalazines, leflunomide, etc.).
Regarding claim 20, the claim recites “The method…comprising further clinical decisions, such as altering the therapy, aborting the therapy, changing the drug, hospitalization”; as indicated above, the present claim language fails to further limit the claim scope because it does not clearly require steps be performed (see as discussed above, it is not clear that the limitations following “such as” are required of the claim. However, see also in the interest of compact prosecution, it is noted that Jalil as cited above address for example, altering therapy (i.e., treating based on patient response to treatment).

Regarding claim 22, similarly as above the limitation “characterised in that a remission of the rheumatoid arthritis occurs” fails to clearly limit the scope of the claimed invention, as it does not clearly impose a requirement on any recited active, manipulative step or feature of the claim. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641